Citation Nr: 0825600	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  06-25 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an effective date earlier than July 28, 2003, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The veteran had active military service from January to 
August 2000.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the RO 
that granted service connection for PTSD effective on July 
28, 2003.  

Here, the Board notes that, on July 16, 2001, the RO received 
the veteran's claim of service connection for an acquired 
psychiatric disorder, to include adjustment disorder with 
depressed mood and PTSD.  In a May 2002 rating decision, the 
RO granted service connection for adjustment disorder, 
evaluated as 30 percent disabling effective on July 16, 2001.  

In July 2003, the veteran filed a separate claim of service-
connection for PTSD.  In September 2004, the RO granted 
service connection for PTSD and combined this disability with 
the veteran's previously service-connected adjustment 
disorder.  

An effective date of July 28, 2003 was assigned for the grant 
of service connection for PTSD and an increased evaluation to 
50 percent.  The veteran filed a timely appeal from the 
September 2004 rating decision, challenging the effective 
date for the grant of service connection for PTSD.  



FINDINGS OF FACT

1.  On July 16, 2001, the RO received the veteran's claim of 
service connection for an acquired psychiatric disorder, to 
include adjustment disorder with depressed mood and PTSD.  

2.  In May 2002, the RO granted service connection for 
adjustment disorder; the veteran did not appeal this 
decision.  

3.  On July 9, 2003, the veteran is first shown to have been 
diagnosed with PTSD.  

4.  On July 28, 2003, the RO received the veteran's 
application to reopen the claim of service connection for 
PTSD.  

5.  As required, an effective date of July 28, 2003, being 
the date of claim and later than the date entitlement arose, 
is the earliest assignable for the grant of the reopened 
claim of service connection for PTSD.  



CONCLUSION OF LAW

The claim for an effective date earlier than July 28, 2003, 
for the grant of service connection for PTSD, must be denied 
by operation of law.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.155(a), 3.400 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
This liberalizing law is applicable to most claims that are 
currently pending before VA.  See Bernklau v. Principi, 291 
F.3d 795, 806 (Fed. Cir. 2002).  

The Act and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 U.S.C.A. 
§ 3.159(c).  The Court, however, recently held that VA's 
duties to notify and assist contained in VCAA are not 
applicable to cases, such as this one, in which the law, 
rather than the evidence, is dispositive.  See Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Mason v. Principi, 16 Vet. App. 129, 132 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  


II.  Earlier Effective Date

Generally, the effective date of an award based on an 
original claim or a claim reopened after final adjudication 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a); Rodriguez v. West, 189 F.3d 
1351, 1354 (Fed. Cir. 1999).  

The effective date for a grant of service connection is the 
day following separation from active service or the date 
entitlement arose, if the claim is received within one year 
of separation from service.  If the claim is not received 
within one year of separation from service, the effective 
date for a grant of service connection is the date of receipt 
of the claim, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

Where new and material evidence is received after final 
disallowance, the effective date will be the date of receipt 
of the new claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400 (q)(ii), (r).  

In this case, the evidence shows that the veteran filed a 
claim seeking service connection for an acquired psychiatric 
disorder, to include an adjustment disorder with depressed 
mood and PTSD on July 16, 2001.  In May 2002, the RO granted 
service connection for adjustment disorder.  The veteran did 
not appeal this decision.  

On July 9, 2003, the veteran was diagnosed with PTSD.  This 
was the earliest recorded diagnosis of PTSD found in the 
veteran's medical records.  

On July 28, 2003, the RO received the veteran's claim of 
service connection for PTSD.  In a September 2004 rating 
decision, the RO granted service connection for PTSD and 
added this disability to the veteran's previously service-
connected adjustment disorder.  An effective date of July 28, 
2003 was assigned for the grant of service connection for 
PTSD and for an increased evaluation for the service-
connected psychiatric disability.  

Here, the Board notes that the veteran was awarded service 
connection for PTSD effective July 28, 2003, which is the 
date of receipt of his separate claim of service connection 
for this condition.  Based on 38 U.S.C.A. § 5110(a), 
therefore, the RO granted the earliest effective date for a 
grant of service connection for PTSD that the law allows.  
38 C.F.R. § 3.400.  

In statements submitted to VA, however, the veteran asserts 
that he should be awarded an effective date in September 2000 
since he has had PTSD since his discharge from the service.  

The Board notes, however, that service connection was 
established for the veteran's PTSD because the RO found that 
this disorder was related to service.  It does not follow 
from this, though, that the effective date of service 
connection should be the day following service.  This 
interpretation would render meaningless the provisions of 
38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  

Indeed, in Meeks v. West, 216 F.3d 1363, (Fed. Cir. 2000), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit), addressing a similar argument, noted that 
the veteran in that case "conflate[d] what are in fact two 
distinct issues, involving separate inquiries:  the 
determination of the date from which an award is effective, 
and the quantum of the award to which a veteran is 
entitled."  Id. at 1366.  

In addition, the Board notes that the veteran's first 
confirmed diagnosis of PTSD found in his medical records is 
not until July 2003.  As noted, service connection for a 
disability cannot precede the date of receipt of the claim, 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

Based on the foregoing, an earlier effective date for the 
grant of service connection for PTSD is not warranted.  See 
38 C.F.R. § 3.400.  And where, as here, the law and not the 
evidence is dispositive, the matter on appeal must be 
terminated or denied as without legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  



ORDER

The claim for an effective date earlier than July 28, 2003, 
for the grant of service connection for PTSD is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


